Mr. Justice Barnes delivered the opinion of the court. In this case plaintiff recovered a judgment against defendant for the value of two rings delivered to the latter’s son. The sole question argued is that the evidence does not establish the agency of the son to procure them. Inasmuch as it appears from the record that the defendant, a few days after the rings were obtained, sent a postal card to the plaintiff saying, “Tour two rings I sold to Charlie Hertenstein for $350, * * * an'd I will make it good,” he is in no position to claim that he did not authorize his son to get them. This evidence not having been denied it alone justified the court’s finding of liability, and, therefore, the question of agency becomes academic and need not be considered. The judgment is affirmed. Affirmed.